DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ootsuka (US Patent Application Publication 2012/0235266).
Regarding claim 1, Ootsuka discloses an imaging element comprising:
a plurality of pixels Tr including a color filter 15 that transmits incident light having a predetermined wavelength, and a photoelectric conversion section PD that produces an electric charge according to the light transmitted through the color filter [see paragraph 0054]; and
an incident light attenuation section 18 that is disposed between color filters of the adjacent pixels, is configured to be different in surface height from the color filter, and attenuates light not transmitted through the color filter but incident on the photoelectric conversion section of the pixel where the color filter is disposed [see Fig. 2B; see also paragraph 0060].
Regarding claim 2, Ootsuka discloses the imaging element according to claim 1, furthermore wherein the incident light attenuation section is lower in surface height than the color filter.
Ootsuka discloses the imaging element according to claim 1, furthermore comprising:
an on-chip lens 16 that is disposed adjacent to the color filter 15 on a basis of the plurality of pixels, focuses the incident light and causes the focused light to be incident on the color filter [see Fig. 2B; see also paragraph 0051], wherein
the incident light attenuation section is disposed adjacently to the on-chip lens [see Fig. 2B].
Regarding claim 5, Ootsuka discloses the imaging element according to claim 1, furthermore wherein the incident light attenuation section 18 is disposed in a region of a corner of the four adjacent pixels [see Fig. 4A].
Regarding claim 6, Ootsuka discloses the imaging element according to claim 1, furthermore wherein the incident light attenuation section is disposed in a region of a side of the two adjacent pixels [see Fig. 4A, wherein incident light attenuation section 17 is formed between adjacent pixels on the side].
Regarding claim 7, Ootsuka disclose an imaging apparatus comprising:
a plurality of pixels Tr including a color filter 15 that transmits incident light having a predetermined wavelength, and a photoelectric conversion section PD that produces an electric charge according to the light transmitted through the color filter [see paragraph 0054]; and
an incident light attenuation section 18 that is disposed between color filters of the adjacent pixels, is configured to be different in surface height from the color filter, and attenuates light not transmitted through the color filter but incident on the photoelectric conversion section of the pixel where the color filter is disposed [see Fig. 2B; see also paragraph 0060]; and
a processing section 213 that processes an image signal which is a signal according to the produced electrical charge [see Fig. 27; see also paragraph 0211].

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funao (US Patent Application Publication 2011/0298074).
Regarding claim 1, Funao discloses an imaging element comprising:
a plurality of pixels including a color filter 5a, 5b that transmits incident light having a predetermined wavelength, and a photoelectric conversion section 3 that produces an electric charge according to the light transmitted through the color filter [see Figs. 1 and 2; see also paragraph 0089]; and
an incident light attenuation section 8 that is disposed between color filters of the adjacent pixels, is configured to be different in surface height from the color filter, and attenuates light not transmitted through the color filter but incident on the photoelectric conversion section of the pixel where the color filter is disposed [see Figs. 1 and 2; see also paragraph 0094].
Regarding claim 2, Funao discloses the imaging element according to claim 1, furthermore wherein the incident light attenuation section is lower in surface height than the color filter [see Fig. 1].
Regarding claim 3, Funao discloses the imaging element according to claim 1, furthermore wherein the incident light attenuation section is higher in surface height than the color filter [see Fig. 2].
Regarding claim 4, Funao discloses the imaging element according to claim 1, furthermore comprising:
an on-chip lens 7 that is disposed adjacent to the color filter 5a, 5b on a basis of the plurality of pixels, focuses the incident light and causes the focused light to be incident on the color filter [see Figs. 1 and 2; see also paragraph 0099], wherein
the incident light attenuation section is disposed adjacently to the on-chip lens [see Figs. 1 and 2].
 Funao discloses an imaging element comprising:
a plurality of pixels including a color filter 5a, 5b that transmits incident light having a predetermined wavelength, and a photoelectric conversion section 3 that produces an electric charge according to the light transmitted through the color filter [see Figs. 1 and 2; see also paragraph 0089]; and
an incident light attenuation section 8 that is disposed between color filters of the adjacent pixels, is configured to be different in surface height from the color filter, and attenuates light not transmitted through the color filter but incident on the photoelectric conversion section of the pixel where the color filter is disposed [see Figs. 1 and 2; see also paragraph 0094]; and
a processing section that processes an image signal which is a signal according to the produced electrical charge [see paragraph 0017, wherein “signal processing” is disclosed; while the processing section is not illustrated in the cited figures of Funao, a processing section must exist if the signal is processed as disclosed].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899